Detailed Action1
Election/Restriction
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 14-19 in the reply filed on October 7, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: means of a thermographic camera in claim 14, and, means of at least one induction coil in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14 recites for at least one material layer, in particular for each material layer. It is unclear whether the claim scope requires the following step to be performed for at least one layer, or for every layer.
Claim 14 recites the temperature distribution on the surface on which the material layer is provided is captured using measurement technology, in particular prior to the provision of the layer, and/or the temperature distribution on the surface of the provided layer. There is insufficient antecedent basis for the temperature distribution, the surface on which the material layer is provided, and the surface of the provided layer. Further, it is unclear if the provided layer is the as the material layer, or if they are referring to two different layers.
Claim 14 recites the amount of energy in line 13. There is insufficient antecedent basis for this limitation.
Claim 14 recites a thermal image and a thermographic camera multiple times. It is unclear if the subsequent recitations are referring to the first recitations, or if additional images and cameras are being introduced. Further, the thermal image is subsequently recited. It is unclear which thermal image this is referring to.
Regarding claim 14, it is unclear whether the wherein clauses are adding steps that need to be performed, or are merely adding structure and describing what the structure is capable of doing. For example, claim 14 recites wherein … the temperature distribution on the surface of the provided layer is captured using measurement technology. It is unclear if this is a step that needs to be performed or is merely adding the structure of a measurement technology and what the measurement technology is capable of doing. If this is meant to be a step, the examiner recommends removing the “wherein” language and beginning the recitation with an active verb such as: “capturing the temperature distribution on the surface of the provided layer using measurement technology”.
Regarding claim 15, it is unclear whether this claim is modifying a step provided in claim 14, or if an additional step is being added. If this claim is modifying a previous step, the examiner recommends amending the claim to recite: “The method of claim 14, wherein the step of X further comprises …”. If this claim is adding a step, the examiner recommends amending the claim to recite: “The method of claim 14, further comprising …”.
Claim 15 recites the surface of the work platform and the first layer. There is insufficient antecedent basis for these limitations. There is also insufficient antecedent basis for the temperature distribution on the surface of a work platform.
Claim 15 recites a work platform. It is unclear if this is referring to the work platform introduced in claim 14, or if a second work platform is being introduced.
Claim 15 also recites measurement technology. It is unclear if this is referring to the measurement technology introduced in claim 14.
Regarding claim 16, there is insufficient antecedent basis for the intensity, the power, the pulse duration, the beam or focal diameter, the displacement speed of the at least one energy beam, and the density. 
Claim 18 recites that region of the surface over which the region. There is insufficient antecedent basis for that region and the region. Further, it is unclear which surface of claim 14 the surface is referring to.
Claims 17 and 19 are rejected for depending from claim 14.
 
Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPub No. 2019/0047226 (“Ishikawa”).
Regarding claim 14, Ishikawa discloses a method for the additive production of a component (para. [0001]), comprising: successively providing a plurality of layers, more particularly a plurality of layers of a powdery material (paras. [0005], [0026] & [0031]); scanning each material layer by at least one energy beam, more particularly at least one laser beam (132), according to a specified component geometry (paras. [0005], [0009], [0031], [0038] & [0047]-[0048]); and additional heating of an already produced component section, and/or of the respectively provided material layer (fig. 1b, paras. [0030], [0040]-[0045] & [0052]-[0054], wherein the additional heat source 116 is taught to pre heat the powder layer before being melted by the laser, and, can heat an already produced/fused section to control the rate of cooling).
Claim 14 further requires for at least one material layer, the temperature distribution on the surface on which the material layer is provided is captured using measurement technology, in particular prior to the provision of the layer, and/or the temperature distribution on the surface of the provided layer is captured using measurement technology; ; wherein the temperature distribution on the surface on which the material layer is provided is captured using measurement technology by virtue of a thermal image of this surface being recorded by means of a thermographic camera, and/or the temperature distribution on the surface of the material layer is captured using measurement technology by virtue of a thermal image of the surface of the material layer being recorded by means of a thermographic camera. Ishikawa teaches a thermal imaging device 108 to measure temperature variation of a top most layer and along a region or along the entire build area (fig. 3, para. [0055]-[0056], [0070]). Ishikawa uses this temperature data, along with historical data of the temperatures of the previous layers, as well as other data, to create a temperature profile of the topmost layer (para. [0071]).
Claim 14 also recites within the scope of the procedure of scanning over the material layer, varying the amount of energy introduced by the at least one energy beam depending on the captured temperature distribution on the surface on which the layer is provided and/or depending on the captured temperature distribution on the surface of the layer, in particular varied in such a way that an inhomogeneity of the temperature distribution is reduced or compensated. Ishikawa discloses to vary the amount of energy introduced by the laser beam 132 (paras. [0075] & [0078]). For example, in order to compensate for one region of the build area being a lower temperature than the desired temperature, the beam energy can be increased, and, if one region has a temperature greater than the desired temperature, the energy of the beam is decreased (para. [0078]). One of skill in the art will appreciate that helping to bring the temperature more in line with the desired temperatures will increase homogeneity of the temperature distribution (see fig. 3, para. [0057]).
Claim 14 further recites at least one captured thermal image is evaluated, and the amount of energy introduced by the at least one energy beam is varied depending on the result of the evaluation; and wherein at least one temperature gradient is calculated on the basis of the thermal image and the amount of energy introduced by the at least one energy beam is varied during the scanning procedure depending on the calculated temperature gradient. Ishikawa teaches that the images captured by the thermal camera are evaluated by a controller to determine temperatures across the build area or a portion of the build area, i.e. a temperature gradient is calculated (fig. 3, paras. [0055], [0070] & [0074]-[0078]). Ishikawa further discloses that this temperature gradient or map is used to vary the amount of energy introduced by the laser beam (para. [0078]).
Claim 16 recites the amount of energy introduced by the at least one energy beam during the scanning procedure is varied by virtue of the intensity and/or the power and/or the pulse duration and/or the beam or focal diameter and/or the displacement speed of the at least one energy beam and/or the density of scanning vectors, more particularly scanning lines, along which the at least one energy beam is moved over the material layer, being varied during the scanning procedure. Ishikawa discloses varying the energy of the laser by changing the scanning speed, changing the diameter of the beam spot, and/or changing the power of the beam (para. [0078]).
Regarding claim 17, Ishikawa further discloses the variation during the scanning procedure is such that the amount of energy introduced by the at least one energy beam is increased where there is a comparatively lower temperature according to the captured temperature distribution, and/or the amount of energy introduced by the at least one energy beam is reduced where there is a comparatively higher temperature according to the captured temperature distribution (paras. [0076] & [0078]).
Claim 18 recites the temperature distribution is captured at least over that region of the surface over which the region of the material layer to be scanned extends. Ishikawa teaches that the temperature distribution can be provided for a region that extends over the entire length or width of the build area, or the temperature distribution can be provided for the entire build area (fig. 3, paras. [0055] & [0056]).
Claims 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPub No. 2020/0269500 (“Pieger”).
Regarding claim 14, Pieger discloses a method for the additive production of a component (para. [0002]), comprising: successively providing a plurality of layers, more particularly a plurality of layers of a powdery material (paras. [0002] & [0046]-[0047]); scanning each material layer by at least one energy beam, more particularly at least one laser beam, according to a specified component geometry (fig. 1a, paras. [0002], [0043]-[0044] & [0046]-[0047]); and additional heating of an already produced component section, and/or of the respectively provided material layer, and/or of a work platform on which the component is constructed (figs. 1a & 1b, paras. [0017], [0048] & [0056]).
Pieger further teaches for at least one material layer, in particular for each material layer, the temperature distribution on the surface on which the material layer is provided is captured using measurement technology, in particular prior to the provision of the layer, and/or the temperature distribution on the surface of the provided layer is captured using measurement technology; wherein the temperature distribution on the surface on which the material layer is provided is captured using measurement technology by virtue of a thermal image of this surface being recorded by means of a thermographic camera, and/or the temperature distribution on the surface of the material layer is captured using measurement technology by virtue of a thermal image of the surface of the material layer being recorded by means of a thermographic camera (fig. 1b, paras. [0050] & [0058], wherein the temperature distribution on the surface of the material layer is captured). 
Claim 14 also recites within the scope of the procedure of scanning over the material layer, varying the amount of energy introduced by the at least one energy beam depending on the captured temperature distribution on the surface on which the layer is provided and/or depending on the captured temperature distribution on the surface of the layer, in particular varied in such a way that an inhomogeneity of the temperature distribution is reduced or compensated. Pieger teaches to vary the intensity of the laser based on the temperature distribution such that the intensity profile S2 is substantially inverted to the measured actual temperature distribution (fig. 1b, para. [0058]). The purpose of varying the intensity is to make the temperature as homogenous as possible (paras. [0050], [0054], [0056], [0058] & [0060]).
Claim 14 also recites at least one captured thermal image is evaluated, and the amount of energy introduced by the at least one energy beam is varied depending on the result of the evaluation; and wherein at least one temperature gradient is calculated on the basis of the thermal image and the amount of energy introduced by the at least one energy beam is varied during the scanning procedure depending on the calculated temperature gradient. Pieger discloses to evaluate the image to generate a temperature distribution along a path of the laser, i.e. temperature gradient (paras. [0056] & [0058]). A controller varies the power of the laser such that an intensity profile is inverted with respect to the temperature distribution to produce an homogenous temperature distribution (graph S2 of fig. 1b, paras. [0056], [0058] & [0060]).
Claim 15 recites for the first and lowermost material layer, the temperature distribution on the surface of a work platform on which the first layer is provided is captured using measurement technology, in particular prior to the provision of the first layer, and, wherein, within the scope of the procedure of scanning over the first layer, the amount of energy introduced by the at least one energy beam is varied depending on the captured temperature distribution on the surface of the work platform. This claim will be interpreted as modifying the limitations of claim 14, of: wherein, for at least one material layer, in particular for each material layer, the temperature distribution on the surface on which the material layer is provided is captured using measurement technology, in particular prior to the provision of the layer, and, varying the amount of energy introduced by the at least one energy beam depending on the captured temperature distribution on the surface on which the layer is provided. However, these limitations of clam 14 are not required if the subsequent limitations are taught because of the “and/or” provided after each limitation. 
As detailed in claim 14 above, Pieger teaches to capture the temperature distribution on the surface of the material layer and to vary the amount of energy based on the temperature distribution on the surface of the layer. Thus, the limitations of claim 14, which claim 15 is modifying, are not required since another one of the “and/or” limitations are taught. Thus, Pieger still discloses the BRI of claim 15 because claim 15 modifies an alternative limitation of claim 14 that does not have to be taught by Pieger.
Claim 16 recites the amount of energy introduced by the at least one energy beam during the scanning procedure is varied by virtue of the intensity and/or the power and/or the pulse duration and/or the beam or focal diameter and/or the displacement speed of the at least one energy beam and/or the density of scanning vectors, more particularly scanning lines, along which the at least one energy beam is moved over the material layer, being varied during the scanning procedure. Pieger teaches to vary the intensity of the laser during the scanning procedure (graph S2 of fig. 1b, para. [0058]).
Claim 17 recites the variation during the scanning procedure is such that the amount of energy introduced by the at least one energy beam is increased where there is a comparatively lower temperature according to the captured temperature distribution, and/or the amount of energy introduced by the at least one energy beam is reduced where there is a comparatively higher temperature according to the captured temperature distribution. Pieger discloses varying the power of the laser such that an intensity profile is inverted with respect to the temperature distribution to produce an homogenous temperature distribution (graph S2 of fig. 1b, paras. [0056], [0058] & [0060]). Thus, the laser intensity will be lower the higher the measured temperature is, and vice versa.
Claim 18 recites the temperature distribution is captured at least over that region of the surface over which the region of the material layer to be scanned extends. Pieger teaches to capture the actual temperature in the entire processing field B that the laser is configured to scan (fig. 1a, paras. [0044] & [0058]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pieger as applied to claim 14 above, and further in view of USPGPub No. 2015/0165545 (“Goehler”).
Regarding claim 19, Pieger teaches the additional heating is accomplished via an electrical resistance heating plate 16 that heats the platform/powder from below (para. [0048]), but teaches that other heating devices can be used (paras. [0017] & [0048]). Thus, Pieger fails to explicitly teach the additional heating of the respectively provided material layer and/or of an already produced component section and/or of a work platform on which the component is constructed is brought about in inductive fashion by means of at least one induction coil. However, this would have been obvious in view of Goehler. 
Goehler is also directed to additive manufacturing comprising melting powder with a laser (para. [0002]). Similarly to Pieger, Goehler teaches to heat the powder from below with an electric resistance heater (fig. 1, para. [0031]). Goehler teaches that an induction coil heater 14 can also be provided above or around the powder bed to also heat the powder bed from above or provide lateral heating (fig. 1, paras. [0031]-[0032]).
In this case, Pieger and Goehler both teach the additional heating being accomplished via an electrical resistance heater that heats the platform/powder from below. Goehler teaches that it is known to supplement the resistance heater with an induction coil on top of or surrounding the powder bed. This predictably allows the powder bed to be heated from below and from above and/or laterally to heat the component more homogenously. Thus, it would be obvious to modify PIeger to add an induction coil that heats the component/powder laterally or from above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 14 above, and further in view of USPGPub No. 2018/0229303 (“Burlatsky”).
Regarding claim 15, Ishikawa fails to explicitly teach for the first and lowermost material layer, the temperature distribution on the surface of a work platform on which the first layer is provided is captured using measurement technology, in particular prior to the provision of the first layer, and, wherein, within the scope of the procedure of scanning over the first layer, the amount of energy introduced by the at least one energy beam is varied depending on the captured temperature distribution on the surface of the work platform. However, this would have been obvious in view of Burlatsky.
Burlatsky is also directed to adjusting parameters of a powder fusion additive manufacturing process (paras. [0002]-[0003] & [0024]). Burlatsky teaches that when determining the temperature at an energy beam location, it is known to take into account the temperature of the build plate surface (paras. [0071]-[0073]).
In this case, Ishikawa and Burlatsky teach to vary parameters of a powder fusion additive manufacturing process by taking into account temperatures of the components. Ishikawa teaches to measure the temperature of every powder layer to create a temperature profile of the topmost layer by using the measured temperature distributions of all the previous layers and accounting for heat transfer of the underlying layers (para. [0071]). Burlatsky teaches one of skill in the art that the temperature of the surface of the platform affects the temperature of the powder layer(s) on top of it. Thus, in order to provide a more accurate profile of the topmost layer, and provide a more accurate heat transfer analysis of the layers below the topmost layer, it would be obvious to measure the temperature distribution of the build platform surface prior to depositing the first powder layer. This will predictably allow for a better temperature profile of the topmost layer, especially for the first few layers of powder that are closest to the build platform surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”